TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00465-CV





Kathleen Henderson/Elizabeth Urban, Appellants


v.


Raul X. Villarreal, Guardian of the Estate and Person of

Mary Lou Heep Henderson; et al./Raul X. Villarreal,

Temporary Guardian of the Estate and Person of

Mary Lou Heep Henderson; et al., Appellees





FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY

NO. 60,541-C, HONORABLE GUY HERMAN, JUDGE PRESIDING





PER CURIAM

		Appellant Elizabeth Urban has filed a motion to voluntarily dismiss her appeal and
to remain as an appellee in the appeal styled Kathleen Henderson v. Raul X. Villarreal, Temporary
Guardian of the Estate and Person of Mary Lou Heep Henderson, et al.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(B).
	The appeal of appellant Elizabeth Urban is dismissed on her motion.



Before Chief Justice Carroll, Justices Aboussie and Jones
Appeal of Appellant Elizabeth Urban Dismissed
Filed:  March 8, 1995
Do Not Publish